DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
On pages 9-11 of the Applicant’s Response, Applicant argues with respect to independent claims 1, 8, and 15 that the cited art fails to teach or suggest “determine a second audience count based on the number of distinct speech patterns detected in the audio data captured in the media environment.” Applicant argues that Handelman describes a speech recognition unit that determines whether voice commands/selections match the speech characteristics of a single, identified viewer. However, in contrast with claim 1, Handelman’s speech recognition unit does not count a number of distinct speech patterns detected in the audio data captured in a media environment. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Handelman was relied upon to teach technique of identifying viewers based on speech characteristics (i.e., speech patterns). In particular, Handelman discloses a voice activation device employed to operate various functions in entertainment and information communication systems, such as a television. The training of speech recognition unit 54 may include repetitively speaking command and selection words and phrases by a viewer. The spoken words are received at microphone 52 and are analyzed in speech recognition unit 54. The results of such training may form the speech characteristics of each viewer, which are then stored in the internal memory of speech recognition unit 54 or in memory 60. Moreover, a library of speech characteristics of the viewer may be stored and used in conjunction with images of the viewers to identify a viewer ([0029], [0208], [0219]-[0222], [0238]). Handelman also explicitly discloses “a speech recognition unit which is coupled to the microphone and is customized to respond to the selection codes when spoken by each of multiple speakers in accordance with speech characteristics of each of the multiple speakers” ([0036]). That is, Handelman discloses a system in which the speech characteristics of multiple speakers are recognized. The speech characteristics of different viewers are stored in a library of speech characteristics and used to identify viewers. Thus, Handelman teaches the technique of identifying different viewers based on distinct speech patterns. 
	On the other hand, Soundararajan discloses a system to count people in an audience. Figure 1 illustrates media exposure environment 102 includes an area in which the media presentation device 104 (e.g., a television) is located and from which the media presentation device 104 may be viewed and/or heard. Whether any of the household members 120, 122 or other people (e.g., guests) are counted as audience members of the media presentation device 104 depends on their presence within the media exposure environment 102. The media exposure environment 102 includes a base metering device 110 which is located near the media presentation device 104. The base metering device 110 includes a presence detector 212 to identify people in the environment 102 and/or to generate a people count by analyzing data from one or more sensors including audio sensor 420. Presence detector includes an identity estimator 506 which uses voice recognition technology to analyze audio data obtained via the audio sensor 420 to specifically identify the voice of the detected person as corresponding to a particular one of the persons 120, 122 ([0020], [0030], [0047], [0081], Figs. 1-2, 5). Thus, Soundararajan discloses counting viewers using voice recognition technology. 
Therefore, the combination teaches counting a number of distinct speech patterns detected in audio data captured in the media environment and determining a second audience count based on the number of distinct speech patterns detected in the audio data captured in the media environment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al. (US Pub. 2009/0290756) in view of Soundararajan et al. (US Pub. 2015/0189378) and in further view of Handelman et al. (US Pub. 2002/0052746), herein referenced as Ramaswamy, Soundararajan, and Handelman, respectively. 
Regarding claim 1, Ramaswamy discloses “An apparatus to measure an audience in a media environment (Figs. 1-2), the apparatus comprising: a controller to: 
cause a people meter to emit a prompt for input of audience identification information at a first time ([0021]-[0022], Figs. 1-2, i.e., a prompter outputs a signal to the audience prompting the audience to identify the individual(s) in the room and/or to identify any individual(s) that have entered or left the room); and 
determine a first audience count based on the input… ([0021]-[0022], [0040], Fig. 2, i.e., determines an audience count); and 
a comparator to cause the people meter to not emit the prompt for at least a first time period after the first time when the first audience count is equal to the second audience count.” ([0025]-[0026], [0047], Fig. 4B-C, i.e., assuming the audience composition does not change, prompter 24 will not prompt the audience to avoid excessively prompting the audience).
	Ramaswamy discloses getting a second audience count using an audience change detector capturing one or more images of the audience ([0016], [0019], [0021], Figs. 1-2), however Ramaswamy fails to explicitly disclose providing an audio detector to: count a number of distinct speech patterns detected in audio data captured in the media environment; determine a second audience count based on the number of distinct speech patterns detected in the audio captured in the media environment.
	Soundararajan teaches the technique of providing an audio detector to: count a number of distinct [voices] detected in audio data captured in the media environment; determine a … audience count based on the number of distinct [voices] detected in the audio captured in the media environment ([0015], [0020], [0030], [0077], [0081], Fig. 5, i.e., using voice recognition to detect particular persons). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing an audio detector to: count a number of distinct [voices] detected in audio data captured in the media environment; determine a … audience count based on the number of distinct [voices] detected in the audio captured in the media environment as taught by Soundararajan, to improve the audience detection system of Ramaswamy for the predictable result of identifying individuals using an established, accurate, and least intrusive identification method.  
	The combination still fails to explicitly disclose detecting distinct speech patterns in audio captured in the media environment.
	Handelman teaches the technique of detecting distinct speech patterns in audio captured in the media environment ([0029], [0208], [0219]-[0222], [0238], i.e., detecting speech characteristics of viewers).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of detecting distinct speech patterns in audio captured in the media environment as taught by Handelman, to improve the audience detection system of Ramaswamy for the predictable result of identifying and distinguishing different users based on recognized speech characteristics.   
	Therefore, the combination teaches providing an audio detector to: count a number of distinct speech patterns detected in audio data captured in the media environment; determine a second audience count based on the number of distinct speech patterns detected in the audio captured in the media environment.
	Regarding claim 2, Ramaswamy fails to disclose “wherein the audio detector is to: generate signatures from the audio data captured in the media environment; and
identify one or more audience members based on comparisons of the signatures of the audio data with a library of reference audience signatures.” 
	Soundararajan teaches the technique of providing wherein the audio detector is to: generate signatures from the audio data captured in the media environment; identify one or more audience members based on comparisons of the signatures of the audio data with a library of reference audience signatures ([0015], [0020], [0030], [0077], [0081], Fig. 5, i.e., captured audio data is compared against prerecorded voice signatures for each of the persons 120, 122 to identify the particular person 120, 122).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the audio detector is to: generate signatures from the audio data captured in the media environment; identify one or more audience members based on comparisons of the signatures of the audio data with a library of reference audience signatures as taught by Soundararajan, to improve the audience detection system of Ramaswamy for the predictable result of identifying individuals using an established, accurate, and least intrusive identification method.  
	Regarding claim 3, Ramaswamy fails to explicitly disclose “wherein the library of reference audience signatures includes sample signatures generated from speech associated with the one or more of the audience members.”
	Soundararajan teaches the technique of providing wherein the library of reference audience signatures includes sample signatures generated from speech associated with the one or more of the audience members ([0015], [0020], [0030], [0077], [0081], Fig. 5, i.e., captured audio data is compared against prerecorded voice signatures for each of the persons 120, 122 to identify the particular person 120, 122).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the library of reference audience signatures includes sample signatures generated from speech associated with the one or more of the audience members as taught by Soundararajan, to improve the audience detection system of Ramaswamy for the predictable result of identifying individuals using an established, accurate, and least intrusive identification method.  
	Regarding claim 4, Ramaswamy discloses “wherein the controller is to cause the people meter to emit the prompt when at least one of (i) the first audience count does not equal the second audience count, or (ii) the input audience identification information does not correspond to the one or more audience members identified based on the comparisons of the generated signatures with a library of reference audience signatures.” ([0016], [0021], [0031], [0045], i.e., prompting the audience to identify its members if a change in the number of people is detected).
	Regarding claim 5, Ramaswamy discloses “wherein the input is to include unique identifiers assigned to the audience.” ([0015], i.e., unique audience member names or pseudo names).
	Regarding claim 6, Ramaswamy discloses “wherein the comparator is to send a reset notification to a counter, the people meter to emit the prompt when the counter expires.” ([0039]-[0040], Fig. 4A, i.e., the people counter is reset and the audience is prompted).
	Regarding claim 8, Ramaswamy discloses “A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to at least: cause a people meter to emit a prompt for input of audience identification information at a first time ([0021]-[0022], Figs. 1-2, i.e., a prompter outputs a signal to the audience prompting the audience to identify the individual(s) in the room and/or to identify any individual(s) that have entered or left the room); 
determine a first audience count based on the input… ([0021]-[0022], [0040], Fig. 2, i.e., determines an audience count);  
cause the people meter to not emit the prompt for at least a first time period after the first time when the first audience count is equal to the second audience count.” ([0025]-[0026], [0047], Fig. 4B-C, i.e., assuming the audience composition does not change, prompter 24 will not prompt the audience to avoid excessively prompting the audience).
Ramaswamy discloses getting a second audience count using an audience change detector capturing one or more images of the audience ([0016], [0019], [0021], Figs. 1-2), however Ramaswamy fails to explicitly disclose counting a number of distinct speech patterns detected in audio data captured in the media environment; determine a second audience count based on the number of distinct speech patterns detected in the audio data captured in a media environment.
	Soundararajan teaches the technique of counting a number of distinct [voices] detected in audio data captured in the media environment; determine a … audience count based on the number of distinct [voices] detected in the audio data captured in a media environment ([0015], [0020], [0030], [0077], [0081], Fig. 5, i.e., using voice recognition to detect particular persons). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of counting a number of distinct [voices] detected in audio data captured in the media environment; determine a … audience count based on the number of distinct [voices] detected in the audio data captured in a media environment as taught by Soundararajan, to improve the audience detection system of Ramaswamy for the predictable result of identifying individuals using an established, accurate, and least intrusive identification method.
The combination still fails to explicitly disclose detecting distinct speech patterns in audio captured in the media environment.
	Handelman teaches the technique of detecting distinct speech patterns in audio captured in the media environment ([0029], [0208], [0219]-[0222], [0238], i.e., detecting speech characteristics of viewers).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of detecting distinct speech patterns in audio captured in the media environment as taught by Handelman, to improve the audience detection system of Ramaswamy for the predictable result of identifying and distinguishing different users based on recognized speech characteristics.   
	Therefore, the combination teaches counting a number of distinct speech patterns detected in audio data captured in the media environment; determine a second audience count based on the number of distinct speech patterns detected in the audio data captured in a media environment.
	Regarding claim 9, claim 9 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
	Regarding claim 10, claim 10 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
	Regarding claim 11, claim 11 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
	Regarding claim 12, claim 12 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5.
Regarding claim 13, claim 13 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.
	Regarding claim 15, Ramaswamy discloses “A method to measure an audience in a media environment, the method comprising: causing a people meter to emit a prompt for input of audience identification information at a first time ([0021]-[0022], Figs. 1-2, i.e., a prompter outputs a signal to the audience prompting the audience to identify the individual(s) in the room and/or to identify any individual(s) that have entered or left the room); 
determining a first audience count based on the input… ([0021]-[0022], [0040], Fig. 2, i.e., determines an audience count); 
causing the people meter to not emit the prompt for at least a first time period after the first time when the first audience count is equal to the second audience count.” ([0025]-[0026], [0047], Fig. 4B-C, i.e., assuming the audience composition does not change, prompter 24 will not prompt the audience to avoid excessively prompting the audience).
Ramaswamy discloses getting a second audience count using an audience change detector capturing one or more images of the audience ([0016], [0019], [0021], Figs. 1-2), however Ramaswamy fails to explicitly disclose counting a number of distinct speech patterns detected in audio data captured in the media environment; determining a second audience count based on the number of distinct speech patterns detected in the audio data captured in the media environment.
	Soundararajan teaches the technique of counting a number of distinct [voices] detected in audio data captured in the media environment; determining a … audience count based on the number of distinct [voices] detected in the audio data captured in the media environment ([0015], [0020], [0030], [0077], [0081], Fig. 5, i.e., using voice recognition to detect particular persons). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of counting a number of distinct [voices] detected in audio data captured in the media environment; determining a … audience count based on the number of distinct [voices] detected in the audio data captured in the media environment as taught by Soundararajan, to improve the audience detection system of Ramaswamy for the predictable result of identifying individuals using an established, accurate, and least intrusive identification method.  
The combination still fails to explicitly disclose detecting distinct speech patterns in audio captured in the media environment.
	Handelman teaches the technique of detecting distinct speech patterns in audio captured in the media environment ([0029], [0208], [0219]-[0222], [0238], i.e., detecting speech characteristics of viewers).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of detecting distinct speech patterns in audio captured in the media environment as taught by Handelman, to improve the audience detection system of Ramaswamy for the predictable result of identifying and distinguishing different users based on recognized speech characteristics.   
	Therefore, the combination teaches counting a number of distinct speech patterns detected in audio data captured in the media environment; determining a second audience count based on the number of distinct speech patterns detected in the audio data captured in the media environment.
Regarding claim 16, claim 16 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 17, claim 17 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
Regarding claim 18, claim 18 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bansal et al. (US Pub. 2011/0004474) discloses an audience measurement system utilizing voice recognition technology.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        May 26, 2022